Case 1:20-cv-00500-WES-PAS Document 20 Filed 02/24/21 Page 1 of 2 PageID #: 132




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND



 JANE DOE,
                 Plaintiff,

 v.                                                       C.A. No.: 2020-500-WES-PAS

 ORDER OF ST. BENEDICT in PORTSMOUTH,
 RHODE ISLAND, a religious entity,
 MICHAEL BOWEN SMITH, an individual,
 and JOHN DOES 1-60, inclusive,
            Defendants.



                  STIPULATION BETWEEN PLAINTIFF JANE DOE
                  AND DEFENDANTS ORDER OF ST. BENEDICT IN
             PORTSMOUTH, RHODE ISLAND AND MICHAEL BOWEN SMITH
                   RELATING TO THE DISMISSAL OF DOES 1-60

            (STIPULATION OF DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(ii))

    Plaintiff Jane Doe and Defendants Order of St. Benedict in Portsmouth, Rhode Island and
 Michael Bowen Smith stipulate to the following:

       1. Does 1-60 are hereby dismissed.



 ///

 ///

 ///

 ///

 ///
Case 1:20-cv-00500-WES-PAS Document 20 Filed 02/24/21 Page 2 of 2 PageID #: 133




  Plaintiff, Jane Doe                                         Defendant, Order of St. Benedict in
                                                              Portsmouth, Rhode Island
  By Her attorneys,
                                                              By Its attorneys,
  /s/ David M. Ring
  /s/ Neil K. Gehlawat                                        /s/ Steven M. Richard
  David M. Ring                                               Steven M. Richard (#4403)
  Neil K. Gehlawat                                            Nixon Peabody LLP
  Taylor & Ring                                               One Citizens Plaza, Suite 500
  1230 Rosecrans Ave., Suite 500                              Providence, RI 02903
  Manhattan Beach, CA 90266                                   Tel: 401-454-1020
  Tel: 310-209-4100                                           Fax: 401-454-1030
  Email: Ring@taylorring.com                                  Email: srichard@nixonpeabody.com
  Email: Gehlawat@taylorring.com
  Admitted Pro Hac Vice                                       Dated: February 24, 2021



  /s/ Timothy J. Conlon                                       Defendant, Michael Bowen Smith
  Timothy J. Conlon
  TJC ESQ., PSC                                               By His attorneys,
  76 Westminster St., Suite 420
  Providence, RI 02903                                        /s/ Thomas Connolly
  Tel: 401-400-4254                                           Thomas Connolly (#7497)
  Email: tim@tjcesq.com                                       1 Courthouse Square
                                                              Newport, RI 02840
  Dated: February 24, 2021                                    Tel: 401-699-8810
                                                              Fax: 401-849-0897
                                                              Email: tconnolly109@gmail.com

                                                              Dated: February 24, 2021



                                  CERTIFICATE OF SERVICE

          I certify that on the 24th day of February, 2021, this Stipulation was filed and served
 upon counsel of record via the Court’s CM/ECF system.

                                                      /s/ Neil K. Gehlawat
